DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.  This is in response to the communications filed on 05 August 2021.
2.  Claims 1-20 are pending in the application.
3.  Claims 1-20 have been rejected.
Continued Examination Under 37 CFR 1.114
4.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02 July 2021 has been entered.
 Information Disclosure Statement
5.  The examiner has considered the information disclosure statement (IDS) filed on 05 April 2021, 27 May 2021, 14 July 2021 and 05 August 2021.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.  Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Independent claims 1, 14 and 20 have been amended to include newly added limitations of “provide a decentralized storage service that uses a distributed ledger to verify or authorize users who are owners of decentralized identifiers (DIDs)”, “obtain a DID document associated with the second DID based on data recorded on the distributed ledger, the DID document recording information related to the second DID and one or more characteristics of the application associated with the entity” and “verify an identity of the entity based on the DID document”.  However, after a review of the applicant’s specification the examiner has not found support for the newly added limitations.  Since there is no support for the newly added limitations this constitutes as new matter.
	Any claims not directly addressed are rejected on the virtue of their dependency.
Allowable Subject Matter
7.  Claims 1-20 are allowed over the prior art.
The following is an examiner’s statement of reasons for allowance:
The applicant’s arguments filed on 02 July 2021 have been deemed persuasive.  Specifically, the prior art does not disclose, teach or fairly suggest a decentralized storage service that uses a distributed ledger to authorize or authenticate users associated with DIDs, that the distributed ledger is access to retrieve a DID document associated with a DID owned by an entity, and that the DID document contains data related to one or more characteristics of an application associated with the entity.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Relevant Prior Art
8.  The following references have been considered relevant by the examiner:
A.  Wu et al US 2020/0137064 A1 directed to a given node associated with a plurality of nodes registers a decentralized identity for the given node on a decentralized identity blockchain [abstract].
B.  Cona et al US 2019/0333054 A1 directed to verification of personal identity and qualifications, in particular to a system for the authentication of pseudonymous digital identity credentials on trust networks, and more particularly to managing access to an escrow of personal data associated with the digital identity credentials on limited trust networks [0002].
C.  Praszczalek et al US 2019/0116188 A1 directed to an entity that communicates with a central authority to issue an asset to an individual [abstract].
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARAVIND K MOORTHY whose telephone number is (571)272-3793.  The examiner can normally be reached on M-F 7:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARAVIND K MOORTHY/Primary Examiner, Art Unit 2492